IN THE SUPREME COURT OF PENNSYLVANIA
                                WESTERN DISTRICT


T.L.T.                                      :   No. 357 WAL 2012
                                            :
                                            :
               v.                           :   Petition for Allowance of Appeal from the
                                            :   Published Opinion and Order of the
                                            :   Commonwealth Court at No. 1890 CD
DEPARTMENT OF PUBLIC WELFARE                :   2011, at 48 A.3d 562 (Pa. Cmwlth. 2012)
                                            :   filed July 13, 2012, vacating the Order of
                                            :   the Bureau of Hearings and Appeals,
PETITION OF: CRAWFORD COUNTY                :   Department of Public Welfare at Nos.
CHILDREN AND YOUTH SERVICES                 :   XXX-XX-XXXX and CL: 200008048 filed
                                            :   September 7, 2011


                                         ORDER


PER CURIAM

         AND NOW, this 8th day of October, 2014, the Petition for Allowance of Appeal is
GRANTED, the Order of the Commonwealth Court is VACATED, the matter is

REMANDED for reconsideration in light of G.V. v. DPW, 91 A.3d 667 (Pa. 2014).